Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered July 18, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree (two counts), criminal possession of a controlled substance in the second degree, criminal possession of a weapon in the second degree and conspiracy in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.